Citation Nr: 0900317	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that rating decision, in 
pertinent part, the RO denied entitlement to TDIU.  The 
veteran's disagreement with that decision lead to this 
appeal.  

The veteran had previously perfected appeals regarding claims 
for service connection for residuals of prostate cancer and 
hepatitis C.  In a January 2007 rating decision, the RO 
granted service connection for residuals of prostate cancer.  
This was a complete grant of the benefit sought on appeal.  
In an August 2007 letter, the veteran indicated he was not 
appealing the disability rating assigned to this disability 
and the veteran has not appealed the effective date assigned 
this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the claim is no longer in appellate 
status.  In an August 2007 letter, the veteran withdrew the 
appeal of the claim for service connection for hepatitis C.  
Therefore, this claim is also no longer in appellate status.  
See 38 C.F.R. § 20.204.

After review of the medical opinion evidence of record, the 
Board finds that a remand is necessary in order to obtain an 
additional VA examination in which an examiner provides an 
opinion regarding whether the veteran is unemployable due to 
his service-connected disabilities.  The reasons the Board 
finds the opinions of record inadequate are outlined below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he is unemployable due to his 
service-connected disabilities.  A veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or 
a single accident will be considered as one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials. 

Service connection is currently in effect for paranoid 
schizophrenia, rated as 50 percent disabling, residuals of 
prostate cancer, rated as 40 percent disability, coronary 
artery disease, rated as 30 percent disabling, and 
hypertension, rated as 20 percent disabling.  The service-
connected disabilities result in a combined rating of 80 
percent.  See 38 C.F.R. § 4.25.  The schedular criteria of 
38 C.F.R. § 4.16(a) are therefore met, as the veteran has a 
single disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The remaining question is whether the 
veteran's service-connected disabilities, alone, prevent him 
from securing or maintaining a substantially gainful 
occupation consistent with his education and employment 
background.  38 C.F.R. § 4.16(a).

The claims file contains evidence that the veteran is 
unemployable.  In this regard, a private clinician, in a 
September 2003 letter, wrote that the veteran has been and 
remains fully disabled and is completely unable to work, even 
at the most sedentary of jobs.  The record reveals, however, 
that the veteran has nonservice-connected disabilities.  In a 
November 2001 determination document regarding Social 
Security Administration (SSA) disability benefits, the 
primary diagnosis is listed as disorders of the back - a 
disability that is not service-connected.  The secondary 
diagnosis was hypertension - a disability that is service-
connected.  Thus, while there is evidence that the veteran is 
unemployable, there is no competent evidence that the veteran 
is unemployable due to his service-connected disabilities, 
when not considering the nonservice-connected disabilities.

Due to the lack of evidence on this point, the RO sought 
pertinent medical opinions.  
The veteran underwent an October 2006 VA contract 
examination.  The examiner opined that residuals of prostate 
cancer caused the function limitations of sporadic rectal 
incontinence and erectile dysfunction.  Regarding service-
connected hypertension, coronary artery disease, and paranoid 
schizophrenia, the examiner opined that the veteran was 
unable to exert himself significantly due to shortness of 
breath due to the coronary artery disease.  The veteran 
denied having schizophrenia.  

The Board finds this examination inadequate to answer the 
question of employability.  Although the examiner addressed 
function limitation, he did not provide an opinion directly 
addressing employability.  Further, there is no indication 
that the examiner reviewed or had access to medical records.  
Lastly, although the veteran denied having schizophrenia, 
service connection is in effect for a psychiatric disability, 
rated as 50 percent disabling.  There is evidence that this 
disability causes serious limitations.  Review of psychiatric 
treatment records indicate a current disability, and the 
veteran has been assigned Global Assessment of Function (GAF) 
scores ranging between 36 and 40.  A GAF of 31 to 40 is 
assigned when there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or when there is major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The veteran underwent a March 2008 VA contract examination 
regarding the disabilities of coronary artery disease, 
hypertension and residuals of prostate cancer.  The examiner 
was asked whether these three disabilities caused functional 
impairment so as to render him to have a total social and 
occupational impairment.  The examiner responded that the 
veteran had physical and sedentary impairments in his ability 
to perform activities of daily living such as raking leaves, 
shoveling snow, pushing a lawnmower, and other physically 
demanding activities.  The examiner wrote, however, that he 
would not comment on "employment-related activities, as this 
is an administrative function."  In an addendum, the 
examiner was directed to address the same question and again 
wrote that this was an "administrative function."

The Board finds this opinion and addendum to be inadequate to 
answer the question before the Board as the examiner did not 
address the question presented regarding employability, and 
appears to have refused to answer this question.  The Board 
further finds that the correct question to be addressed is 
whether the service-connected disabilities preclude him from 
engaging in substantially gainful employment and not whether 
the is total social and occupational impairment.

The RO directed a different examiner to address the question 
not answered by the previous examiner.  This examiner 
answered that the disabilities did not cause functional 
impairment so as to render the veteran to have total social 
and occupational impairment.  The examiner prefaced this 
answer by noting that this answer was given without the 
benefit of him performing an examination.  He noted that the 
prostate cancer had not caused weight loss or cachexia, that 
echocardiogram showed ejection fraction within normal limits, 
and that blood pressure was high on systolic readings but 
normal on diastolic readings.

The Board finds this clarification opinion to be inadequate 
to answer the question before the Board as the examiner did 
not address the effect of the psychiatric disability.  
Further, he discussed objective results of the veteran's 
disabilities (i.e. weight loss, blood pressure readings) but 
did not discuss the veteran's ability to work.  Lastly, as 
noted, the Board finds that the correct standard was not 
contained in the question as presented regarding 
employability.  

The veteran underwent an April 2008 contract psychiatric 
examination.  The examiner was asked whether the service-
connected disabilities caused functional impairment so as to 
render him to have a total social and occupational 
impairment.  The examiner responded by finding that the 
veteran met the diagnostic criteria for post-traumatic stress 
disorder (PTSD).  The examiner did not diagnosis paranoid 
schizophrenia.  In an addendum, the examiner was asked 
specifically if paranoid schizophrenia caused total social 
and occupational impairment.  The examiner again responded 
that the he did not find enough criteria to give a diagnosis 
of paranoid schizophrenia.  

The Board finds this opinion and addendum to be inadequate to 
answer the question before the Board as the examiner did not 
address the question presented regarding employability.  
Lastly, as noted, the Board finds that the correct standard 
was not contained in the question as presented regarding 
employability.  

Thus, unfortunately, although several attempts were made to 
obtain a medical opinion regarding employability, none of the 
medical opinions of records are adequate to address the 
question before the Board.  Therefore, the Board must remand 
the appeal in order to allow the AMC/RO to schedule the 
veteran for a VA examination in which an examiner addresses 
the effect of all the service-connected disabilities and 
makes a determination whether the service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  

The Board also finds that a social and industrial survey is 
warranted to address the same question.

Regarding the changed psychiatric diagnosis, the veteran was 
originally granted service connection for the psychiatric 
disability in a November 2003 rating decision.  Review of the 
record reveals that the veteran was treated for a psychiatric 
disability while in service.  The November 2003 rating 
decision granted a 50 percent rating for the psychiatric 
disability.  There is no evidence that the RO considered some 
psychiatric symptomatology service-connected while finding 
other symptomatology not service-connected.  Therefore, after 
review of the record, the Board finds that the examiner and 
social worker completing their reports should address the 
effect of the psychiatric disability, without regard to 
whether the examiner or social worker agrees with the 
diagnosis of paranoid schizophrenia.  See 38 C.F.R. § 4.125.  

The veteran was issued a notification pursuant the Veterans 
Claims Assistance Act of 2000 (VCAA) during the pendency of 
this appeal that addressed entitlement to TDIU in November 
2005.  Subsequent to this letter, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Although Dingess addressed notice in a claim for service 
connection, the Board finds that the veteran should be issued 
such notice upon remand to ensure that the veteran has been 
provided notice regarding how effective dates are 
established.   

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for the service-connected 
disabilities should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the claim on appeal.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefit sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective dates for the 
benefit sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his service-connected and 
nonservice-connect disabilities should be 
obtained and made part of the claims 
file.

3.  Schedule the veteran for a VA social 
and industrial survey.  The claims file, 
to include a copy of this remand, must be 
made available prior to completion of the 
evaluation.  The social worker is 
specifically asked to render an opinion 
on the following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's 
service-connected hypertension, 
coronary artery disease, 
residuals of prostate cancer, and 
service-connected psychiatric 
disability render him incapable 
of maintaining substantially 
(more than marginal) employment 
consistent with his education and 
employment  backgrounds?

The social worker is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim of unemployability; less likely 
weighs against the claim. 

The social worker is requested to provide 
a rationale for any opinion provided.  

4.  Schedule the veteran for a VA 
examination for the purpose of 
determining the impact that his service-
connected hypertension, coronary artery 
disease, residuals of prostate cancer, 
and service-connected psychiatric 
disability have on his ability to 
maintain substantially gainful  
employment.  The claims file, to include 
a copy of this remand, must be made 
available prior to completion of the 
evaluation.  Following the history and 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to render an opinion on the 
following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's 
service-connected hypertension, 
coronary artery disease, 
residuals of prostate cancer, and 
service-connected psychiatric 
disability render him incapable 
of maintaining substantially 
(more than marginal) employment 
consistent with his education and 
employment  backgrounds?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  

5.  Thereafter, the claim on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


